    Case 1:19-cr-00022-JRH-BKE Document 124 Filed 04/12/21 Page 1 of 3


                       IN THE UNITED STATES DISTRICT COURT
                       FOR THE SOUTHERN DISTRICT OF GEORGIA
                                   AUGUSTA DIVISION


UNITED STATES OF AMERICA


       V.                                                  OR 119-022


KELDRICK DEMONTA STREETMAN




                                         ORDER




       On March 1, 2021, Defendant Keldrick Demonta Streetman filed

a   motion        to   reduce     his    sentence        pursuant      to    18    U.S.C.    §

3582(c)(1)(A),           the     compassionate           release       provision.           The

Government opposes the motion.

       The    compassionate            release      provision         of    18     U.S.C.    §

3582(c)(1)(A) provides a narrow path for a District Court to grant

release      to    a   defendant        if   it    finds   that     '"extraordinary         and

compelling        reasons"      warrant      such    relief      and    that      release    is

"consistent         with   applicable        policy      statements         issued    by    the

[United       States]          Sentencing         Commission."              18     U.S.C.    §

3582(c)(1)(A).             Section      1B1.13      of   the     Sentencing        Guidelines

provides      the      applicable       policy      statement,        explaining      that    a

sentence reduction may be ordered where a court determines, upon

consideration of the factors set forth                      in   18    U.S.C. § 3553(a),

that    "extraordinary           and     compelling        reasons"        exist     and    the

defendant does not present a danger to the safety of any other

person or the community.               U.S.S.G. § 1B1.13.          The application note

to this policy statement lists specific examples of extraordinary
   Case 1:19-cr-00022-JRH-BKE Document 124 Filed 04/12/21 Page 2 of 3


and compelling reasons to consider reduction of a defendant's

sentence under § 3582(c)(1)(A) to include a defendant's serious

medical    condition.       In    this   case.   Defendant   claims      he    has   a

qualifying medical condition because he is particularly vulnerable

to COVID-19 since he is obese, has high blood pressure, and is

immunocompromised from years of second-hand smoke.                 (Def.'s Mot.,

Doc. Ill, at 4.)

     The    Government      has    submitted     Defendant's   inmate         medical


records indicating that on January 12, 2021, he refused a COVID-

19 vaccine.        (Gov't   Resp. in Opp'n,        Doc.   118, Ex. A at 61.)

Declining    the    opportunity to       dramatically     reduce   his    risk       of

exposure to COVID-19, Defendant has undermined his assertion that

he is at increased risk from the virus.            As one district court has


put it, a defendant ''cannot reasonably expect that prolonging his

risk by declining vaccination will be rewarded with a sentence

reduction."       See United States v. Lohmeier, 2021 WL 365773, at *2

(N.D. 111. Feb. 3, 2021) (also stating that notwithstanding the

defendant's own      recalcitrance, the fact that other inmates and

staff are being vaccinated lowers his risk exposure).                    The Court

also notes that the medical records do not indicate that Defendant


is immunocompromised.            And, it appears that his hypertension is

well-managed with medication.            Moreover, Defendant was sentenced

in July 2020 during the pandemic; yet, he did not raise his medical

condition    in    mitigation     of   his   sentence.    Notably,    the       Court
     Case 1:19-cr-00022-JRH-BKE Document 124 Filed 04/12/21 Page 3 of 3


already departed from the recommended guideline range by 22 months

in imposing Defendant's sentence.

       Importantly,        even    if   Defendant       has    a   qualifying       medical

condition      due   to   the    risk   of   serious     adverse       effects     he   faces

should he contract COVID-19, the Court retains discretion over

whether to grant relief and must weigh the sentencing factors of

18    U.S.C.    §    3553(a)       prior     to    release.         See     18   U.S.C.     §

3582(c)(1)(A).            Upon    careful    consideration         thereof,      the    Court

particularly notes that the nature of his offense, the history and

characteristics of this Defendant, and the need to protect the

public    weigh      against      reducing        his   sentence       to   time    served.

Defendant was only recently sentenced, and with more than a year

remaining on his already reduced sentence, early release of this

Defendant would fail to reflect the seriousness of his offense,

promote respect for the law, provide just punishment, and afford

adequate deterrence.             In short, reducing his sentence at this time

would not be consistent with the statutory purposes of sentencing.

        Upon the foregoing. Defendant Keldrick Demonta Streetman's

motion for compassionate release (doc. Ill) is DENIED.

       ORDER ENTERED at Augusta, Georgia, this                                   of April,

2021.




                                                   J. RANDAUHALL/ CHIEF JUDGE
                                                              STATES   DISTRICT     COURT
                                                   SOUTHERN     DISTRICT OF GEORGIA
